Citation Nr: 1100182	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, including 
as secondary to presumed herbicides exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1946 to June 1949, 
from July 1954 to June 1958, and from July 1958 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The 
case was certified to the Board by the Waco, Texas, RO.

The Veteran appeared at a Travel Board hearing in January 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

In May 2010, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed all development directed in the May 2010 
remand.

2.  The preponderance of the probative evidence indicates that 
there is no currently diagnosed heart disorder that is related to 
an in-service disease or injury, or to a service-connected 
disability.

3.  The claim of service in Vietnam is not credible.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e) (2010), 
75 Fed. Reg. 53,216 (August 31, 2010) (to be codified at 38 
C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in February 2007 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The Board 
finds the letter fully compliant with VCAA notice requirements.  
38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  He was provided the opportunity to present pertinent 
evidence and testimony, and there is no assertion by he or his 
representative that VA has failed to obtain any evidence 
requested or identified.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Thus, the Board may 
address the merits of the appeal without prejudice to the 
Veteran.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and heart disease becomes manifest to a degree 
of 10 percent within one year from date of termination of active 
duty, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).  If a Veteran was 
exposed to herbicides during active service, certain specified 
heart disorders, to include coronary artery disease and ischemic 
heart disease, are presumed to have been incurred in service, 
regardless when the disease first manifests.  See 75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Analysis

Service treatment records note the Veteran's complaints of left 
chest aching in June 1967.  The examiner noted the chest X-ray 
was within normal limits, and the diagnostic impression was viral 
pleurisy.  In September 1969 the Veteran complained of shortness 
of breath on mild exertion on occasion.  A mild productive cough 
was noted.  Examination revealed the chest as clear.  No heart-
related diagnosis was noted.  On his May 1971 Report of Medical 
History for his physical examination for a medical board, the 
Veteran noted a history of chest pain or pressure.  The examiner 
recorded a reported history of chest pain and pounding heart in 
the past following strenuous exercise but no complications or 
recurrence.  The May 1971 Report Of Medical Examination For 
Medical Evaluation notes that the heart was clinically normal, 
and that a chest X-ray was negative.

There is no evidence of a heart disorder having manifested within 
one year of the Veteran's separation from active service.  An 
October 1988 VA examination report does not note a finding or 
diagnosis of a heart disorder.  As a result, there is no factual 
basis for presumptive service connection as a chronic disease.  
See 38 C.F.R. § 3.309(a).

At the hearing the Veteran noted that he was being treated for a 
heart disorder at a VA facility.  He asserted that although he 
was based at Udorn, Thailand, he performed temporary duty in 
Vietnam in support of CIA operations.

VA outpatient records note the Veteran's complaints of chest pain 
and that his prescribed medications include nitroglycerin, but 
his problem list does not include a diagnosis of a heart 
disorder.  A November 2004 stress echo report notes the study was 
normal.  Instances of bradycardia are noted, such as in July 
2009, but the treating physician did not enter a diagnosis of a 
heart disorder.  A February 2009 chest X-ray series notes an 
impression of arteriosclerotic cardiovascular disease, but the 
examiners still did not diagnose a heart disorder.  

The Veteran complained of chest pain in August 2010.  He denied 
heart attack-type pain.  An August 2010 chest X-ray revealed a 
double density in the region of the distal descending thoracic 
aorta-very probably secondary to prominent fat medial to the 
distal descending aorta, and it a July 2009 CT report.  The 
report suggested a computed tomography scan of the chest without 
contrast if the Veteran's chest pain continued.  

An August 2010 computed tomography scan of the chest notes that 
no mediastinum mass was visualized on the scan.  A nuclear stress 
test was scheduled, but the Veteran was unable to walk for three 
minutes due to his service-connected knee.  Thus, the state of 
the medical evidence is that there is no specific diagnosis of a 
heart disorder noted in the VA outpatient records.  In any event, 
even assuming that he suffers from a heart disorder, the 
preponderance of the evidence is against finding that it was 
manifested until more than 20 years after the Veteran's active 
service.

In light of the Veteran's testimony at the hearing, the Board 
remanded so his service personnel records could be obtained.  
They note his assignment to Udorn Royal Thai Air Base, Thailand, 
from August 1970 to August 1971 to a single side-band radio 
maintenance section of a communications squadron where he 
supervised maintenance of those devices.  The Veteran asserts in 
a June 2010 statement that his duties in support of the CIA 
required him to travel to remote locations, and that they mostly 
travelled by vehicle across "the river to Vietnam," but he also 
recalled travelling in a CIA helicopter.  The Board finds the 
Veteran's assertions incredible and rejects them.

The Board first notes that if one crosses "the river," which 
the Board infers the Veteran to mean the Mekong River, from 
Northeast Thailand, the approximate location of Udorn, one enters 
Laos, not Vietnam.  Second, to travel from Thailand to Vietnam 
via land, one must transit either Laos or Cambodia, or both, 
depending on the route taken.  The Board is extremely skeptical 
that U.S. personnel, including CIA operatives, would have 
traveled to Vietnam via such a route.  The Veteran's Performance 
Report for the period March 1970 to March 1971 notes that his 
unit at Udorn was tasked to furnish maintenance assistance to the 
radio maintenance section at U-Tapao Royal Thai Air Force Base, 
Thailand.  

There is no indication that he performed any temporary duty 
outside Thailand.  The Board finds incredible the claim that the 
Veteran's reporting official would not have mentioned service 
rendered in Vietnam, as he could easily have noted duty performed 
in Vietnam in nondescript terms that would not have breached any 
security restrictions or compromised any mission or ongoing 
operation.  The appellant's other records, including his service 
treatment records, note that from April 1971 to his departure in 
August 1971 the Veteran received right knee treatment at Clark 
Air Base Hospital in the Republic of Philippines.  While there 
the appellant met a medical board which determined that he was no 
longer physically fit to perform his duties.  As a result of 
Board finding incredible the claim that the appellant set foot in 
Republic of Vietnam, even if a heart disorder exists, there is no 
factual basis for presumptive service connection due to presumed 
herbicide exposure in Vietnam.  75 Fed. Reg. 53216 (August 31, 
2010) (to be codified at 38 C.F.R. § 3.309(e)).

In light of the above, the preponderance of the evidence is found 
to be against the claim on both a presumptive and direct basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 75 Fed. Reg. 53216 (August 
31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to service connection for heart disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


